Citation Nr: 1330054	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  13-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.  This matter comes properly before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record, the Veteran contended that his tinnitus was the result of exposure to combat noise during his active duty service.  The Veteran asserted that he had buzzing in his ears intermittently since service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d)  (2012). 

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was "Lt Wpns Inf" (Light Weapons Infantry) and verified his status as a combat veteran, to include his receipt of the Purple Heart and the Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  

In his April 2011 claim, the Veteran asserted that he had tinnitus due to combat noise exposure in Vietnam. 

The Veteran denied having tinnitus in a post-service VA treatment record dated in November 2011. 

In a June 2011 VA audio examination report, the examiner indicated that the Veteran denied tinnitus.  The Veteran reported in-service noise exposure as a light weapons infantryman but denied use of hearing protection.  He further denied any occupational or recreational noise exposure, reporting that he had worked in a warehouse for the last 44 years with no significant noise and no use of hearing protection needed.  The examiner opined that the Veteran's condition of tinnitus was not caused by or a result of traumatic noise exposure while in combat as a light weapons infantryman, noting that the opinion was supported by the Veteran's denial of tinnitus. 

In a June 2011 VA ear disease examination report, the examiner noted that the Veteran had a history of tinnitus only in his left ear that was recurrent.  On physical examination, the Veteran was noted to have recurrent tinnitus.  

In a February 2012 statement, the Veteran reported that he does have buzzing in his head after receiving an explanation of "what this tinnitus really is".  In the February 2012 notice of disagreement, the Veteran's representative also indicated that the Veteran did not understand what the VA examiner was asking with respect to the presence of tinnitus and did not understand that "buzzing" in his ears since combat in Vietnam was the same as tinnitus.  

In a September 2012 VA Disability Benefits Questionnaire (DBQ) examination report for hearing loss and tinnitus, the examiner marked that the Veteran did not report recurrent tinnitus.  Thereafter, the examiner did not discuss etiology of tinnitus but did mark that the Veteran's tinnitus did not impact ordinary conditions of daily life, including the ability to work. 

In his June 2013 substantive appeal, the Veteran again asserted that he had experienced buzzing in the ears intermittently since his discharge from service.  He indicated he believed his hearing impairment and difficulty understanding questions caused miscommunication with the VA examiner.  He again reported that he had experienced tinnitus since service. 

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflected findings of tinnitus, as recurrent tinnitus was clearly noted on physical examination in the June 2011 VA ear disease examination report.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat veteran.  Under 38 U.S.C.A. § 1154(b), in-service incurrence of injury, specifically combat noise exposure, is met as to tinnitus.

During the pendency of the appeal, the Veteran asserted that he experienced tinnitus since service as the result of combat noise exposure.  The Veteran further asserted that these symptoms persisted from the time of service until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  The Board is cognizant that the Veteran denied tinnitus during VA treatment in November 2011 and VA examinations in June 2011 and September 2012.  However, the Veteran's written statements are internally consistent, as he has repeatedly asserted that he had buzzing in his ears since service that continued to the present.  Based on the above, the Board finds the Veteran's assertions of experiencing tinnitus since active duty service as credible evidence.

The Board finds the June 2011 and September 2012 VA examination reports to be inadequate and of little probative value.  The June 2011 and September 2012 VA examiners did not adequately consider the Veteran's statements that he experienced buzzing in his ears since service and instead simply noted that the Veteran had denied having tinnitus at the time of the examination.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.  In this case, the Veteran was awarded entitlement to service connection for bilateral hearing loss in a June 2011 rating decision. 

In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, the in-service noise exposure, the current findings of tinnitus, the diminished probative value of the June 2011 and September 2012 VA examination reports, the language from The MERCK Manual, and the credible lay assertions of record, the Board finds that Veteran's tinnitus loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


